Title: Jefferson’s Reply to the Address of Welcome of the Virginia Senate, [9 December 1789]
From: Jefferson, Thomas
To: Virginia Senate



Gentlemen

I am filled with sentiments of the warmest gratitude by this very distinguished attention from the honorable the Senate. The visit to my native country, a pleasing event in itself, is rendered infinitely more so, by the welcome of so respectable a member of the sovereignty, and by the esteem they condescend to express for me personally. My faculties, such as they are, too poor indeed to be offered, are devoted to the public service; and their approbation is my supreme reward.
Be so good, gentlemen, as to become the bearers of my homage to your honorable house, and accept my humble thanks to yourselves for the friendly office you have been pleased to take upon you.
